Exhibit 10.1
SEPARATION AGREEMENT AND RELEASE
     This Separation Agreement and Release (this “Agreement”), entered into on
October 28, 2011, is by and among (a) Crestwood Midstream Partners, LP, a
Delaware limited partnership, and all of its affiliates (“Crestwood”),
(b) Crestwood Gas Services GP LLC, in its capacity as the general partner (the
“General Partner”) of Crestwood, (c) Crestwood Holdings Partners, LLC, a
Delaware limited liability company, and all of its affiliates (the “Company”),
(d) Crestwood Midstream Partners II, LLC, a Delaware limited liability company
(“Crestwood Midstream”), and (e) Terry L. Morrison (“Employee”). Capitalized
terms used herein but not defined shall have the meanings ascribed in the
Operating Agreement of the Company dated September 21, 2010 (“Operating
Agreement”) and the Equity Agreement between the Company and Employee dated
September 21, 2010 (“Equity Agreement”) hereinafter collectively the
“Agreements.”
     Employee and the Company are parties to the Agreements. The Company has
informed Employee that Employee’s services will no longer be required with
respect to the Company (any references to the termination of employment in this
Agreement with the Company shall include any employment relationship with the
Company, the General Partner, Crestwood, Crestwood Midstream and/or any of their
respective affiliates). In order to achieve a final and amicable resolution of
the employment relationship and in consideration of the mutual covenants and
promises set forth below, as well as other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
     1. Termination of Employment. Employee’s employment with the Company
terminated effective October 1, 2011 (the “Termination Date”). Subject to
applicable withholding for taxes and other standard deductions, Employee
acknowledges that he has received Employee’s regular pay through the Termination
Date.
     2. Payments from the Company. The Company shall pay Employee an aggregate
of $176,177.58 which shall be allocated as follows:

  a)   In recognition of Employee’s past service to the Company, the General
Partner and Crestwood in consideration of the release contained in this
Agreement as well as all other promises made by Employee in this Agreement, the
Company shall pay to Employee severance pay equal to $128,129.00, less any
applicable taxes and required withholding (“Severance Pay”) as a single payment
within five (5) days following the effective date of this Agreement as provided
in Section 20.     b)   Further, based upon Employee’s year to date
participation in the 2011 Incentive Compensation Plan (the “Bonus Plan”), the
Company will pay to the Employee a nominal payment of $48,048.38, being a
prorated Bonus Plan payment based upon a 50% performance rating, less any
applicable taxes and required withholding (“Bonus Pay”) as a single payment
within five days following the effective date of this Agreement as provided in
Section 20.

 



--------------------------------------------------------------------------------



 



  c)   Employee acknowledges and agrees that the Severance Pay and Bonus Pay are
not due to Employee and exceed anything of value that Crestwood or the Company
owes Employee, and that the Severance Pay and Bonus Pay are only being paid to
Employee in consideration for Employee’s agreement to all the terms and
provisions of this Agreement, as acknowledged by Employee’s signature to this
Agreement.

     3. Attorney’s Fees and Costs. The Company shall pay Employee the sum of
$20,000 for Employee’s costs and expenses associated with the review and entry
into this Agreement, including fees and expenses associated with the securing of
professional services, including but not limited to, attorney’s fee and
expenses, valuation professionals and others, without limitation, in connection
with the review of this Agreement and the underlying Agreements referenced
herein.
     4. Other Benefits. Except as otherwise expressly waived in this Agreement,
neither this Agreement nor the release contained herein shall waive Employee’s
right to any accrued benefit under any Company plan in which Employee is a
qualified participant. Employee shall be responsible for taking any and all
actions required in connection with such accrued benefits. To the extent that
Employee currently participates in the Company’s group medical or dental plans,
Employee will be eligible for continuation of medical and dental coverage as
provided for in the Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”).
Employee will receive a separate notice with more details regarding COBRA and an
application form. Employee understands that continued health insurance coverage,
if any, will be at Employee’s expense (except as otherwise provided by law) and
requires completion of the application form; except that the period six
(6) months following the Termination Date (November 1, 2011 to April 30, 2012)
all costs associated with the continuation of Employee’s benefits under COBRA
shall be paid for by the Company.
     5. Employee Release. In consideration for the Severance Pay and Bonus Pay
from Crestwood stated above, as well as the other promises set forth in this
Agreement, Employee voluntarily and knowingly waives, releases, and discharges
the Company, the General Partner, Crestwood Midstream, Crestwood, its direct and
indirect parent companies, predecessor, successor, subsidiary, and affiliate
companies, and all of their employees, officers, directors, owners, members,
shareholders, principals, attorneys, insurers, benefit plans, plan fiduciaries,
representatives, agents and assigns from all claims, liabilities, demands,
grievances, and causes of action, known or unknown, fixed or contingent, which
Employee may have or claim to have against any of them as a result of Employee’s
employment and/or termination from employment and/or as a result of any other
matter arising through the date of Employee’s signature on this Agreement.
Employee agrees not to file a lawsuit to assert any such released claims and
Employee agrees not to accept any monetary damages or other personal relief
(including legal or equitable relief) in connection with any administrative
claim or lawsuit filed by any person or entity. This waiver, release and
discharge includes, but is not limited to:

2



--------------------------------------------------------------------------------



 



  a)   claims arising under federal, state, or local laws regarding employment
or prohibiting employment discrimination such as, without limitation, Title VII
of the Civil Rights Act of 1964, the Equal Pay Act, the Age Discrimination in
Employment Act, the Older Workers’ Benefit Protection Act, the Occupational
Health and Safety Act, the National Labor Relations Act, Section 1981 of the
Civil Rights Act of 1866, the Americans with Disabilities Act, the
Rehabilitation Act, the Fair Labor Standards Act, the Family and Medical Leave
Act (FMLA), the Genetic Information Nondiscrimination Act, Chapters 21, 61 and
451 of the Texas Labor Code, the Texas Commission on Human Rights Act, the
California Fair Employment and Housing Act, the California Family Rights Act,
the Sarbanes Oxley Act of 2002, Comprehensive Omnibus Budget Reconciliation Act
of 1985 (COBRA), the Health Insurance and Portability Accountability Act of 1996
(HIPAA), and the Worker Adjustment and Retraining Notification (WARN) Act;    
b)   claims for breach of oral or written express or implied contract or
promissory estoppel or quantum meruit, including the Agreements or any other
employment-related offer or agreement;     c)   claims for personal injury,
harm, or other damages (whether intentional or unintentional and whether
occurring on the job or not, including, without limitation, negligence,
defamation, misrepresentation, fraud, intentional infliction of emotional
distress, assault, battery, invasion of privacy, and other such claims);     d)
  claims growing out of any legal restrictions on the Company’s, the General
Partner’s or Crestwood’s right to terminate its employees including any claims
based on any violation of public policy or retaliation for filing a workers’
compensation claim;     e)   claims for workers compensation, wages,
commissions, equity or other incentive programs, or any other form of
compensation other than any pending workers’ compensation benefits claim; or    
f)   claims for benefits including, without limitation, those arising under the
Employee Retirement Income Security Act.

     NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS AN ATTEMPT TO WAIVE ANY
CLAIM WHICH IS NOT WAIVABLE AS A MATTER OF LAW.
     6. Administrative Complaint. Nothing in this Agreement shall be construed
to restrict or prevent Employee from filing a charge or complaint, including a
challenge to the validity of this Agreement, with the Equal Employment
Opportunity Commission (“EEOC”) or from participating in an investigation or
proceeding conducted by the EEOC or comparable state agency. This Agreement does
not impose any condition precedent, any penalty or any other limitation
adversely affecting his right to file a charge or complaint, including a
challenge to the

3



--------------------------------------------------------------------------------



 



validity of this Agreement, with the EEOC or to participate in any investigation
or proceeding conducted by the EEOC or a comparable state agency. However,
Employee understands and recognizes that even if a charge is filed by him or on
his behalf with the EEOC or a comparable state agency, he will not be entitled
to any damages or payment of any money or other relief personal to him relating
to any event which occurred prior to his execution of this Agreement.
     7. Independent Legal Advice. Employee acknowledges that Employee has had
the opportunity to be represented by independent legal counsel of Employee’s
choice with respect to the advisability of signing this Agreement and providing
the releases, waivers, acknowledgements, representations and undertakings
specified herein, and with respect to Employee’s rights and obligations under
the terms of this Agreement.
     8. Confidentiality. Employee agrees to keep the existence and content of
this Agreement confidential and further agrees that Employee will not disclose
information concerning this Agreement to anyone outside of Employee’s immediate
family, tax advisor or attorney, except as may be required by law.
     9. Company Property. Employee represents to the Company that Employee has
returned all property of the Company, the General Partner, Crestwood Midstream,
Crestwood or any of its affiliates in Employee’s possession to the Company or
Crestwood prior to Employee’s execution of this Agreement.
     10. Continuing Obligations. Employee’s obligations pursuant to Section 9.3
of that certain Operating Agreement of the Company, dated September 21, 2010,
shall continue in full force and effect regardless of the termination of
Employee.
     11. Nondisparagement. Company and Employee agree not to disparage the other
personally or in the other’s business conduct or pursuits, and agree the mutual
covenants under this section are a material term of this Agreement.
     12. ADEA Waiver and Acknowledgments. Employee expressly acknowledges and
agrees that, by entering into this Agreement, Employee is waiving any and all
rights or claims, if any, that Employee may have arising under the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), and the Older
Workers Benefit Protection Act (“OWBPA”), which have arisen on or before the
date of execution of this Agreement. Employee further expressly acknowledges and
agrees that:

  (i)   The release is part of an agreement between the parties that is written
in a manner calculated to be understood by Employee and that Employee in fact
understands the terms, conditions, and effect of this Agreement;     (ii)   This
Agreement refers to rights or claims arising under the ADEA and OWBPA;

4



--------------------------------------------------------------------------------



 



  (iii)   Employee does not waive rights or claims under the ADEA or OWBPA that
may arise after the date this Agreement is executed;     (iv)   In return for
this Agreement, Employee will receive consideration beyond that which Employee
was already entitled to receive before entering into this Agreement;     (v)  
Employee is hereby advised in writing by this Agreement to consult with an
attorney before signing this Agreement;     (vi)   Employee is hereby informed
that Employee has twenty-one (21) days within which to consider the Agreement,
but Employee need not take the entire twenty-one (day) period if Employee does
not desire to do so; and     (vii)   Employee is hereby informed that Employee
has seven (7) days following the date of the execution of the Agreement in which
to revoke the Agreement in writing by providing a copy of such writing to Robert
G. Phillips, 717 Texas, Suite 3150, Houston, Texas, 77002 or by facsimile at
832-519-2250. Employee acknowledges and agrees that this Agreement, however,
will not be effective or enforceable until this seven (7) day period has
expired.

     13. No Admission of Liability. Employee understands this Agreement is not
and shall not be deemed or construed to be an admission by Crestwood, the
Company, the General Partner, Crestwood Midstream or any of their respective
affiliates of any wrongdoing of any kind or of any breach of any contract, law,
obligation, policy, or procedure of any kind or nature.
     14. Severability. In the event that any provision of this Agreement should
be held to be void, voidable, or unenforceable, the remaining portions hereof
shall remain in full force and effect.
     15. Governing Law. This Agreement will be interpreted and enforced in
accordance with the laws of the State of Delaware, except to the extent
preempted by federal law.
     16. Jury Waiver. Employee acknowledges that the right to a trial by jury is
a constitutional right that may be knowingly, voluntarily, and intelligently
waived by Employee. EMPLOYEE VOLUNTARILY, KNOWINGLY AND INTELLIGENTLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT HE HAS TO SEEK A TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING DIRECTLY OR INDIRECTLY OUT OF, OR IN ANY
WAY RELATED TO, THIS AGREEMENT OR ANY OF THE MATTERS SET FORTH HEREIN. EMPLOYEE
ACKNOWLEDGES AND FULLY UNDERSTANDS THAT THE EFFECT AND CONSEQUENCES OF THIS
WAIVER WILL PREVENT HIM FROM HAVING THE ABILITY TO HAVE A JURY HEAR AND DECIDE
ANY LEGAL OR FACTUAL DISPUTES AND PROCEEDINGS ARISING DIRECTLY OR INDIRECTLY OUT
OF, OR IN ANY WAY RELATED TO, THIS AGREEMENT OR ANY OF THE MATTERS SET FORTH
HEREIN. As valuable consideration for Employee’s promise

5



--------------------------------------------------------------------------------



 



in this Section 16, as well as all other valuable consideration that is provided
for in this Agreement, Crestwood, the General Partner, the Company and Crestwood
Midstream reciprocally agree to unconditionally waive their right, to the
fullest extent permitted by applicable law, to have a trial by jury in any legal
proceeding arising directly or indirectly out of, or in any way related to, this
Agreement or any of the matters set forth herein. In the event of litigation,
this Agreement may be filed by either the Company or Employee as a written
consent to a trial by the court. Employee is hereby advised of the opportunity
to consult with counsel regarding this Agreement and to provide such counsel,
for review and examination, a copy of this Agreement.
     17. Covenant to Execute Agreements. Employee hereby covenants and agrees to
execute any amendment to the Operating Agreement and/or Equity Agreement and any
other documents or agreements that the General Partner, Crestwood or the Company
reasonably believes necessary to effectuate the transfer of all of Employee’s
equity interests in the Company and the termination of Employee’s relationship
with the General Partner, Crestwood, the Company and their respective
affiliates.
     18. Entirety and Integration. Upon the execution hereof by all the parties,
this Agreement shall constitute a single, integrated contract expressing the
entire agreement of the parties relative to the subject matter hereof and
supersedes all prior negotiations, understandings and/or agreements, if any, of
the parties. No covenants, agreements, representations, or warranties of any
kind whatsoever have been made by any party hereto, except as specifically set
forth in this Agreement.
     19. Binding Effect; Amendments. This Agreement will be binding upon, and
inure to the benefit of, Crestwood, the Company and Employee and their
respective successors and assigns. This Agreement may not be modified or amended
except by an instrument in writing signed by Employee and a duly authorized
representative of both Crestwood and the Company.
     20. Effectiveness. This Agreement will not become effective and binding
until the eighth day after Employee signs this Agreement if, and only if,
Employee does not timely revoke this Agreement during the seven-day revocation
period. No payments under this Agreement will be owing and due until this
Agreement becomes binding and effective as provided for in this paragraph;
     21. Authorization. Each person signing this Agreement as a party or on
behalf of a party represents that he or she is duly authorized to sign this
Agreement on such party’s behalf, and is executing this Agreement voluntarily,
knowingly, and without any duress or coercion.
[Signature Page to Follow]

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement in
multiple counterparts as of the day and year first above written.

                  CRESTWOOD GAS SERVICES GP LLC    
 
           
 
  By:
Name:   /s/ Robert G. Phillips
 
Robert G. Phillips    
 
  Title:   Chairman, President and Chief Executive Officer    
 
                CRESTWOOD MIDSTREAM PARTNERS, LP    
 
           
 
  By:   Crestwood Gas Services GP LLC, its general partner    
 
           
 
  By:
Name:   /s/ Robert G. Phillips
 
Robert G. Phillips    
 
  Title:   Chairman, President and Chief Executive Officer    
 
                CRESTWOOD HOLDINGS PARTNERS, LLC    
 
           
 
  By:
Name:   /s/ Robert G. Phillips
 
Robert G. Phillips    
 
  Title:   Chairman, President and Chief Executive Officer    
 
                CRESTWOOD MIDSTREAM PARTNERS II, LLC    
 
           
 
  By:
Name:   /s/ Robert G. Phillips
 
Robert G. Phillips    
 
  Title:   President    
 
                EMPLOYEE    
 
                /s/ Terry L. Morrison                   Terry L. Morrison    

[Signature page to Separation Agreement and Release]

 